Citation Nr: 1540330	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  13-15 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to an initial rating in excess of 10 percent for a left shoulder disability.

4.  Entitlement to an initial rating in excess of 10 percent for a lumbar spine disability from November 23, 2007 to September 4, 2013, a rating in excess of 40 percent from September 5, 2013 to November 25, 2014, and a rating in excess of 10 percent from November 26, 2014.

5.  Entitlement to an initial compensable rating for headaches prior to September 14, 2011, and to a rating in excess of 30 percent thereafter.

6.  Entitlement to an initial compensable rating for folliculitis prior to September 5, 2013, and to a rating in excess of 10 percent thereafter. 

7.  Entitlement to an initial rating in excess of 10 percent for a cervical spine disability.

8.  Entitlement to total disability based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from April to July 2003 and from July 2006 to November 2007.  The Veteran earned the Combat Action Badge, among other awards, during his service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2008, July 2008 and January 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

Regarding his claim for TDIU, the Board notes that the received his Statement of the Case in December 2014.  In January 2015, he requested an additional 60 days to address the claim.  In March 2015, the Veteran submitted a substantive appeal VA Form 9.  In April 2015, the RO provided the Veteran with notice that his March 2015 substantive appeal was not timely.  The Board notes The United States Court of Appeals for Veterans Claims (Court) decision in Rice v. Shinseki, 22 Vet. App. 447   (2009) found that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disabilities prevent him from working.  Here, the Veteran intended to appeal his claim for TDIU, and he has increased ratings pending and has stated his disabilities render him unemployable.  As such, the Board will additionally address a claim for TDIU.

The Board has reviewed the Veteran's virtual record, including both the VBMS and Virtual VA system, which contains the 2013 VA examinations. 

The issue of entitlement to service connection for carpal tunnel syndrome has been raised by the record in a 2014 VA examination, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue(s) of entitlement to service connection for a right shoulder disability, increased ratings for a cervical spine disability and headaches, as well as entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran is not shown to have (or at any time during the pendency of his claim to have had) a hearing loss disability of the right ear for VA disability compensation purposes.

2.  Resolving reasonable doubt in the Veteran's favor, his left (minor) shoulder disability manifested, at most, in arm limitation of motion in abduction to shoulder level.

3.  Resolving reasonable doubt in the Veteran's favor, for the entire appeals period his headaches have manifested in prostrating attacks occurring on an average of once a month over the last several months.  The evidence does not support that his headaches are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

4.  Resolving reasonable doubt in the Veteran's favor, his folliculitis covers at least five present, but less than 20 percent of his entire body and exposed areas during outbreaks of his disability.


CONCLUSIONS OF LAW

1.  Service connection for a right ear hearing loss disability is not warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

2.  The criteria for a 20 percent rating, and no higher, for a left shoulder disability, are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201.

3.  Prior to September 14, 2011, the criteria for a disability rating of 30 percent for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100.

4.  From September 14, 2011, the criteria for a disability rating in excess of 30 percent for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100.

5.  Prior to September 5, 2013, the criteria for a disability rating of 10 percent for folliculitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7806.

6.  From September 5, 2013 to November 25, 2014, the criteria for a disability rating in excess of 10 percent for folliculitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7806.

7.  From November 26, 2014, the criteria for a disability rating of 10 percent for folliculitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7806.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication in a November 2007 letter.  The letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of how VA determines disability rating and effective date assignments.  He has not alleged prejudice from a notice defect.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's service treatment records (STRs) and pertinent post service treatment records have been obtained.  The RO arranged for VA examinations in December 2007, June 2008, September 2011, November 2012, September 2013, and November and December 2014.  The VA examinations include review of relevant records, interview and physical examination of the Veteran, and range of motion testing where applicable.  Deficiencies in the VA examinations are addressed in the REMAND section of the opinion.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide some of the claims, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding. VA's duty to assist is met.

Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§  3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In the absence of proof of a current disability, there is no valid claim of service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).

Organic diseases of the nervous system (to include sensorineural hearing loss) may be service-connected on a presumptive basis if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

As noted in the introduction, the Veteran participated in combat.  Pursuant to 38 U.S.C.A. § 1154(b), with respect to combat veterans, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  See also 38 C.F.R. § 3.304(d).  That notwithstanding, 38 U.S.C.A. § 1154(b), can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522- 23 (1996). 38 U.S.C.A. § 1154(b) does not establish service connection for a combat veteran; it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Wade v. West, 11 Vet. App. 302, 305 (1998) (holding that "a combat veteran who has successfully established the in-service occurrence or aggravation of an injury pursuant to § 1154(b), must still submit sufficient evidence of a causal nexus between that in-service event and his or her current disability").  A veteran must still generally establish the claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567   (1996).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends that he has bilateral hearing loss as a result of his service, to include his combat service which involved injuries subsequent to improvised explosive devices (IEDs) detonating in close proximity.  The Veteran is currently service connection for left ear hearing loss and tinnitus.

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

During the December 2007 VA audio examination, the Veteran's puretone threshold readings for 500, 1000, 2000, 3000, and 4000 Hertz were 15, 15, 15, 25, and 35 decibels.  He had a speech recognition score of 100 percent.

During the November 2012 VA audio examination, the Veteran's puretone threshold readings for 500, 1000, 2000, 3000, and 4000 Hertz were 15, 15, 15, 25, and 30 decibels.  He had a speech recognition score of 100 percent.  The November 2012 examiner noted the Veteran's in-service puretone threshold readings.  In November 2002, December 2005, and June 2006, the Veteran's right ear hearing thresholds did not meet VA's standard for a hearing loss disability.  Notably, in October 2007, the Veteran's bilateral hearing puretone threshold findings were significantly worse than in prior and subsequent tests.  The service treatment record noted that the Veteran had been exposed to hazardous noise 14 hours prior to testing.  The November 2012 VA examiner noted that the October 2007 results were questionable, and that the December 2007 results did not show right hearing loss disability for VA purposes.  

Unfortunately, although the Veteran's exposure to hazardous noise in service is conceded, the 2007 and 2012 audio testing did not reveal hearing loss to the degree required by Congress in the 38 C.F.R. § 3.85 for a right ear hearing loss disability.   The Board notes that the October 2007 in-service results showed bilateral hearing loss; however, the 2012 examiner noted the results were questionable, and the VA examination performed two months later, and again five years later, showed improved hearing.  As the evidence has not shown right ear hearing loss disability according to VA regulations during the period the claim has been on appeal, the claim for service connection for right ear hearing loss is denied.  There is no doubt to resolve.  See 38 U.S.C.A. § 5107(b); Gilbert supra., 55-57 (1991).


Increased Ratings

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however. This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

When determining the severity of musculoskeletal disabilities such as the ones at issue, which are at least partly rated on the basis of range of motion, VA must also consider the extent the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated due to the extent of pain/painful motion, limited or excess movement, weakness, incoordination, and premature/excess fatigability, etc., particularly during times when her symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202 (1995), see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Left Shoulder

The Veteran contends that his left shoulder disability warrants a rating in excess of 10 percent.  He argues that he has continued, severe pain, and that his left shoulder limits his ability to perform overhead activities. 

Limitation of motion of the shoulder is rated pursuant to Diagnostic Code 5201. Under Code 5201, limitation of motion to shoulder level (e.g., flexion to 90 degrees) in the major or minor extremity warrants a 20 percent evaluation. Limitation of motion to midway between side and shoulder level (e.g., flexion from 25 to 90 degrees) in the minor extremity warrants a 20 percent evaluation.  Limitation of motion to 25 degrees from the side in the minor extremity warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, Code 5201.  The Veteran is noted to be left handed, and so the left arm is his "minor" extremity.

Additionally, Diagnostic Code 5200 provides ratings for ankylosis of the scapulohumeral articulation.  This diagnostic code is noted to be for when the "scapula and humerus move as one piece."  Diagnostic Codes 5202 and 5203 deal with impairments of the humerus and clavicle or scapula, respectively.

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 to 180 degrees, abduction from 0 to 180 degrees, and both internal and external rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

The Veteran's left shoulder was initially evaluated as 10 percent disabling under Diagnostic Code 5024.  Diagnostic Code 5024, for tenosynovitis, directs that the Veteran's left shoulder be rated on limitation of motion, as degenerative arthritis.  Degenerative arthritis, under Diagnostic Code 5003, notes that when limitation of motion of the specific joint is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint affected by limitation of motion that is objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

During a January 2008 VA examination, the Veteran reported that his shoulder pain had been "less intense" than in service, but was still present.  He had pain, but no subluxation or instability.  He reported moderate flare-ups weekly with numbness during the shoulder exacerbation.  He had flexion and abduction to 160 degrees, with pain at 140 degrees.  His range of motion lowered to 140 degrees after repetitive testing.  He did not have ankylosis of his left shoulder.  He had a positive impingement test (empty can test) for his left shoulder.  A June 2008 addendum noted that an MRI revealed subacromial and subdeltoid bursitis, calcific tendinitis of supraspinatus, and hypertrophic changes in the AC joint causing an impingement syndrome.  

During a September 2011 VA examination, the Veteran reported daily left shoulder pain in a severity of 8 out of 10.  He reported he had flare-ups with above the shoulder activity.  Left shoulder flexion was to 170 degrees with objective pain at 155 degrees.  Left shoulder abduction was to 165 degrees with objective pain at 150 degrees.  After repetitive testing, his flexion and abduction were limited to 150 degrees.  He had 4/5 strength in his left shoulder abduction, and a positive impingement test and rotator cuff test.  A September 2011 x-ray did was "unremarkable."  

During a September 2013 VA examination, the Veteran had left shoulder flexion and abduction to 180 degrees, with objective pain at 90 degrees.  After repetitive testing, the Veteran's flexion and abduction remained at 180 degrees.  He was noted to not have ankylosis, and his strength was normal throughout.  The examiner noted that imaging studies of the left shoulder revealed degenerative or traumatic arthritis, but did not provide a date for such imaging.

In November 2014, the Veteran was again afforded a VA joint examination.  The Veteran reported occasional left shoulder pain which gets worse when doing overhead activities or when trying to lift heavy objects above shoulder level.  He did not report flare-ups symptoms to the examiner.  His flexion was to 170 degrees, abduction to 168 degrees.  The examiner reported that there was no change in range of motion with repetitive testing.  The examiner noted that the Veteran was not tested immediately after repetitive use over time, and that he was unable to say how pain, weakness, fatigability or incoordination would limit the Veteran's functional ability with repeated use over a period of time without resorting to speculation.  

Here, the Veteran has consistently and credibly reported that his left shoulder disability limits his activities involving overhead lifting or lifting of heavy objects to shoulder level.  Although the 2008, 2011 and 2014 VA examination findings noted that he had limitation of motion above shoulder level, the 2013 Va examination noted objective evidence of pain at 90 degrees of flexion and abduction.  Resolving reasonable doubt in the Veteran's favor, flare-ups of his left shoulder disability limit his flexion and abduction to shoulder level, and his left shoulder disability warrants a 20 percent rating for the entire period on appeal.  A higher rating is not warranted as the evidence does not show limitation of motion to less than shoulder level, clavicle or scapula impairment, humerus impairment, or ankylosis of the scapulohumeral articulation.  

The Board notes that a January 2011 private treatment record included a diagnosis of bilateral carpal tunnel syndrome.  The private treatment record and the VA examiners did not relate this bilateral median nerve entrapment to the Veteran's left shoulder disability, and, as such, the Board is remanding a claim for bilateral carpal tunnel syndrome.

Headaches

The Veteran's headaches are noncompensably rating prior to September 14, 2011, and are rated as 30 percent disabling, thereafter.  He has continued an appeal of these staged ratings.  

Under Diagnostic Code 8100, a 10 percent evaluation is warranted for characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent evaluation is warranted for characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent evaluation is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a.  A 50 percent evaluation is the maximum available schedular evaluation for headaches.

Neither the rating criteria nor the Court has defined the term "prostrating". According to Webster's New World Dictionary of American English, Third College Edition 1080 (1986), "prostration" is defined as "utter physical exhaustion or helplessness." A very similar definition is found in Dorland's Illustrated Medical Dictionary 1367 (28th ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

"Inadaptability" is not defined in Diagnostic Code 8100, nor can a definition be found elsewhere in Title 38 of the Code of Federal Regulations.  See Pierce v. Principi, 18 Vet. App. 440, 446 (2004).  Further, it has been held that nothing in Diagnostic Code 8100 requires that the claimant be completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440, 446   (2004).

During a January 2008 examination, the Veteran reported that he developed headaches soon after starting active service.  He stated that he additionally sustained a head injury when his vehicle hit an IED explosion.  He reported the headaches occurred once a week and were less intense than they were in Iraq.  He denied that they caused him a disability.  

In September 2011, the Veteran was afforded an additional VA examination.  He reported headaches in the left base of his neck spreading forward to the forehead since his in-service trauma.  He described the headaches as oppressive and pulsatile, associated with sonophobia and nausea.  "May repeat weekly and seeks seclusion for relief."  The examiner summarized that the headaches were weekly and most were prostrating.  The impact of his headaches on his occupation was increased tardiness and absenteeism.  He reported that he missed two weeks from work in the prior year due to headaches and body aches.  

During a September 2013 VA examination, the Veteran reported daily headaches of a moderate intensity.  He stated that since his last VA examination his condition had remained more or less stable.  He reported that he missed work twice in the prior year due to his headaches.  The examiner noted the Veteran's had characteristic prostrating attacks of migraine headache pain less than one every two months.

In November 2014, the Veteran was afforded another VA headache examination.  He reported daily headaches of a moderate intensity, but not as bad as before, roughly a 6 out of 10.  He was noted to have prostrating attacks of migraine headache pain with less frequent attacks.

The Board notes that from service to 2011, the Veteran reported he had weekly headaches.  In 2011, he reported most of the weekly headaches were prostrating.  The 2013 and 2014 VA examiner note that the Veteran has reported daily headaches of a moderate intensity, but with prostrating attacks occurring less than once every two months.  Despite the Veteran's self-reports that his headache symptoms were more severe prior to 2013, his 30 percent rating for headaches was provided effective September 14, 2011.  As the evidence includes credible statements from the Veteran that his headaches began with a greater intensity in service, following an IED explosion, and were of a less intense nature when they were weekly prostrating in 2011, the Board finds that for the period prior to September 14, 2011, a rating of at least 30 percent is warranted.  

Regarding a  rating in excess of 30 percent, the Board finds that during the entire time on appeal the preponderance of the evidence has not shown that the Veteran's headaches were very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  In 2008, when his headaches occurred weekly, he reported that they did not cause him disability.  In 2011, he described missing two weeks in a year of work due to both headaches and body aches.  By 2013, the Veteran reported improved headache symptoms, and although the frequency of his headaches was noted to be daily, he described the severity as moderate.  Based on the foregoing, the Board finds that entitlement to a rating in excess of 30 percent, during the entire time on appeal, is not warranted. 

Folliculitis

The Veteran's folliculitis has been evaluated to an analogous disability under Diagnostic Code 7806.  

Under this diagnostic code, a 10 percent rating is warranted for dermatitis or eczema that is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected; or, systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted for more than 40 percent of the entire body or more than 40 percent of exposed areas affected; or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118.

During a January 2008 general medical evaluation, the Veteran reported that during service in the warm summer months he would develop "an eruption in his extremities, back and chest.  The lesions were red and some were filled with a fluid that would burst and then the lesions would dry off."  He was treated with calamine lotion and oral Benadryl for itching.  He stated he used the medicines for a while but then he stopped them and eventually the lesions resolved spontaneously.  "Currently, he has much less of the lesions on his trunk."  On exam he had scattered, tiny, papular erythematous lesion in anterior chest and upper back.  Some of the lesion were filled with pus.  He was diagnosed with a skin rash.  The examiner did not note the extent of the rash in regards to a percentage of his body that was covered by the papules.  

During a September 2011 VA examination, the Veteran did not have an active outbreak.  He reported he continued to have the condition intermittently on his neck and back.  He reported he used a topical cream prescribed by his physician, but he could not recall the name.  

In September 2013, the Veteran was afforded another VA examination.  He reported that his condition is recurrent, with around 12 episodes a year.  His skin condition negatively affected his employment, because he was not allowed to have the skin condition at work at a pharmaceutical company.  He reported treatment with topical medications for less than six weeks in the prior year.  At the time of the examination, he had dermatitis on at least five percent, but less than 20 percent of his total body area and exposed area.  It was noted that his skin disorder did not cause scarring or disfigurement of the head, face or neck, and he did not have any benign or malignant skin neoplasms.  

In November 2014, the Veteran was afforded another VA examination.  He reported his last outbreak was in January 2014, and he was prescribed some topical reams with some resolution of the rash.  At the time of the examination, he did not have the rash, but stated that it "comes and goes."  He stated the rash starts with itching and, right away, he gets small papules with vesicles and the break up and many times get pus on the lesions.  His medications were noted to be Lamisil, taken orally, and Clotrimazole 1 percent cream, used topically.  Both were used for less than six weeks in the prior 12 months.  The examiner noted that the Veteran did not have scars as a result of his service-connected rash.  

The Board then noted that the Court has determined that VA medical examinations should be scheduled during active phases of skin conditions.  See Ardison v. Brown, 6 Vet. App. 405 (1994) and Bowers v. Derwinski, 2 Vet. App. 675 (1992) [holding that "it is the frequency and duration of the outbreaks and the appearance and virulence of them during the outbreaks that must be addressed"].  Here, the 2008 and 2013 VA examinations were performed during an active phase of the Veteran's service-connected rash.  The 2008 examination was inadequate for rating purposes.  The 2013 examiner noted that the Veteran's folliculitis/dermatitis covered more than five but less than 20 percent of his entire body and of his exposed areas.  The Veteran has also described his rash as occurring on and off on his neck, back and chest.  As the most probative evidence regarding the severity of his folliculitis is the findings of the 2013 examiner, a 10 percent rating for folliculitis is warranted for the entire period on appeal.  A higher evaluation is not warranted without evidence that the folliculitis covers an area of 20 to 40 percent of the entire body or exposed areas, or that he has had systemic therapy for six weeks or more in the prior 12 months.

Extraschedular Considerations 

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the record reflects that the manifestations of the Veteran's disabilities addressed above are specifically contemplated by the schedular criteria.  For instance, the Veteran's folliculitis is manifested by skin breakouts on the neck, chest and back without resultant scarring.  The Veteran's headaches were rated on his self-reported severity and length of his headaches.  The Veteran's left shoulder disability was rated based on limitation of motion, with specific attention paid to the level at which his pain begins.  The ratings assigned contemplate these impairments.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Under Johnson  v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran has not indicated any specific service-connected disabilities which are not captured by the schedular evaluations of the Veteran's individual service-connected conditions.


ORDER

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to an initial rating of 20 percent for a left shoulder disability is granted.

Entitlement to an initial rating of 30 percent, prior to September 14, 2011, for headaches, is granted.

Entitlement to a rating in excess of 30 percent, from September 14, 2011, is denied.

Entitlement to an initial rating of 10 percent, prior to September 5, 2013, for folliculitis, is granted.

Entitlement to a rating in excess of 10 percent, from September 5, 2013 to November 25, 2014, for folliculitis, is denied.

Entitlement to a rating of 10 percent, from November 26, 2014, for folliculitis, is granted.


REMAND

Right Shoulder

The Veteran contends that he injured his right shoulder in service, and that he continues to have a right shoulder disability.  The Board notes that in October 2007, the Veteran complained of right shoulder pain for the prior two weeks.  He had a full range of motion of his shoulder at the time.  He was diagnosed with shoulder strain.

In January 2008, the Veteran was afforded a VA joint examination.  The Veteran failed to report for an MRI associated with the examination, so the examiner did not provide a diagnosis for the Veteran's right shoulder.  On physical examination, he had loss of motion in abduction, internal rotation and external rotation.  In June 2008, it was noted that an MRI showed no evidence of rotator cuff injury or impingement of the right shoulder; however, the full MRI results are not contained in the record.  The examiner did not provide a right shoulder diagnosis.  

In a September 2011 examination, the Veteran had loss of full range of motion in abduction on repetitive testing due to pain.  The examiner did not provide a right shoulder diagnosis, or address if the Veteran specifically did not have a right shoulder diagnosis.  The September 2013 and December 2014 VA examinations did not provide a right shoulder diagnosis or address specifically if the Veteran did not have a right shoulder disability.  

On remand, an opinion should be sought if the Veteran has had a right shoulder disability during the pendency of his service connection claim, and if so, if it is related to his in-service injury.


Cervical and Lumbar

A January 2011 treatment record from a private neurologist diagnosed bilateral carpal tunnel syndrome, right ulnar neuropathy, left tibial neuropathy, cervical radiculitis C5-6, and lumbar radiculopathy L5-6.

In December 2014, the VA requested an opinion as to whether the Veteran's diagnosed cervical spondylosis and the findings shown on the 2011 EMG/NCS were related to the Veteran's service-connected cervical strain and myositis, or to any even in the Veteran's military service.  The examiner noted that he had not found objective evidence of cervical or lumbar radiculopathy on examination, and that radiculopathy was not found on electrodiagnostic study performed on December 2, 2014.  The December 2, 2014 electrodiagnostic study does not appear to be a part of the virtual record.  On remand, a copy of this study must be made available in the Veteran's virtual record.  Additionally, an addendum opinion should be provided regarding whether the Veteran has had radiculopathy or neuropathy during his entire period on appeal that are related to his service-connected disabilities.

TDIU

The issue of entitlement to TDIU is remanded as inextricably intertwined with the issues of entitlement to increased ratings.  See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Given that the Veteran is service connected for various disabilities, he should be afforded a VA examination which addresses his employability.


Accordingly, the case is REMANDED for the following action:

1.  Associate any outstanding VA treatment records with the Veteran's virtual record, to include a December 2, 2014 electrodiagnostic study.

2.  Schedule the Veteran for a VA joint examination.  Following a review of the virtual record, and examination and interview with the Veteran, the examiner should determine whether the Veteran has had a right shoulder disability at any time during the claims appeal (beginning with his discharge from service).  The examiner should note the prior findings of loss of range of motion due to pain.

If the examiner determines that the Veteran has a right shoulder disability, then the examiner should opine as to whether it is as likely as not (a 50/50 probability or greater) that his right shoulder disability is due to his military service, to include his in-service right shoulder strain.

2.  Schedule the Veteran for an additional VA spine examination.  The examination should include a full neurological evaluation, to include any necessary studies.  

The examiner should address whether it is possible to differentiate symptoms of cervical spondylosis can be distinguished from symptoms of cervical strain and myositis.

The examiner should address whether the Veteran currently has, or has had at any time on appeal, radiculopathy or neuropathy as a result of his service-connected lumbar and cervical disabilities.

3.  The Veteran should be scheduled for VA examination(s) which address whether it is at least as likely as not his service-connected disorders alone (and in conjunction) render him unable to secure and maintain substantially gainful employment.  Any examination conducted must describe any functional impairment and the impact of the service connected disorder on physical and sedentary employment.

4.  After completion of the above and any additional development deemed necessary, the issues on appeal must be reviewed with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


